Citation Nr: 1749223	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  11-16 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for plantar fasciitis.
 
2.  Entitlement to service connection for right arm strain.

3.  Entitlement to service connection for bilateral hand injury.

4.  Entitlement to service connection for left thumb injury.

5.  Entitlement to service connection for right thumb injury.

6.  Entitlement to service connection for bilateral shin splints.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for tinea pedis.

9.  Entitlement to service connection for migraines.

10.  Entitlement to a compensable rating for hallux valgus right foot, residuals of bunionectomy.

11.  Entitlement to a 10 percent rating based upon multiple, noncompensable, service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1996 to March 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   In that rating decision, the RO awarded service connection for hallux valgus, residuals of bunionectomy and assigned an initial non-compensable rating effective June 29, 2010, the date the claim was received.  Service connection was denied for the remaining disabilities on appeal.

The issue of entitlement to service connection for low back pain was raised by the record in a June 2010 VA 21-526, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for several disabilities and higher rating for her service-connected hallux valgus disability.  Unfortunately further AOJ action in this appeal is warranted, even though such will, regrettably, delay an appellate decision on this matter.

The Board notes that the record appears to be incomplete.  The evidence of record includes VA treatment records from January 2011 to January 2012.  However, at a September 2012 examination, the Veteran reported current treatment for her all of her claimed disabilities at the Temple VA medical facility.  As such, there appears to be over 5 years of potentially relevant medical evidence outstanding.

With the exception of the bilateral shin splints, the claims for service connection were all denied in part, due to a lack of a current complaints, findings, or diagnoses.  Likewise, with respect to the claimed bilateral hearing loss, the prior VA examination in September 2010 (conducted over 7 years ago) showed no current diagnosis of bilateral hearing loss for VA compensation purposes.  The VA treatment records may contain relevant evidence, to include current diagnoses for the claimed disabilities.  Thus, remand is required to update the file with VA treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Next, the Board finds that VA examinations are necessary for several of the claimed disabilities- specifically the claimed plantar fasciitis, right arm strain, left thumb injury, tinea pedis, bilateral shin splints and migraine headaches.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

Service treatment records injuries and/or treatment related to these claimed disabilities.  The Veteran generally asserts that these disabilities had onset in service.  The Veteran was afforded a VA examination for shin splints in September 2010.  At that examination, the examiner concluded that the Veteran's current symptoms are not a residual of the shin splints/ stress fractures in service.  In reaching the conclusion, however, the examiner did not adequately address the Veteran's lay statement regarding her post-service symptoms of recurrent leg pain.  As such, a new examination and opinion are required. 

Further, in her June 2011 substantive appeal, and in an October 2011 VA treatment record, the Veteran reported a migraine history with onset 10 years prior, which would place onset during service.  She asserts that her migraines have continued since service.  The Veteran has not been afforded examinations for migraines.  On remand, she should be provided with an examination.

Higher Rating

The Veteran is currently in receipt of a noncompensable rating for hallux valgus of the right foot, residuals of bunionectomy.  She seeks a higher rating.  Additionally, she seeks a 10 percent rating based on multiple, noncompensable, service-connected disabilities under 38 C.F.R. § 3.324.  

The appeal is being remanded to obtain updated VA treatment records, which potentially includes evidence relevant to the hallux valgus disability.  Moreover, the Veteran's last VA examination was in September 2012, nearly 5 years ago.  In the August 2017 Appellant's Brief, the Veteran's representative noted that she now has "throbbing, near constant pain, not relieved by wearing certain shoes."  In light of the state of the record, she should be afforded a new VA examination to assess the current severity of this disability, to include consideration of the updated VA treatment records.  

Finally, the claim for a 10 percent rating based on multiple, noncompensable, service-connected disabilities under 38 C.F.R. § 3.324, will be impacted by determinations on the claims for service connection  and whether a compensable rating for hallux valgus is warranted.  As such, this matter is inextricably intertwined with the other matters being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  It follows that any Board action on the claims for a 10 percent rating based on multiple, noncompensable, service-connected disabilities under 38 C.F.R. § 3.324 would be premature.  Hence, a remand of this matter is also warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that she identify and complete the necessary authorization for any private doctors who has treated her claimed disabilities.  Upon receipt of any necessary authorization, take appropriate action to contact the identified providers and request complete records.  Obtain complete VA treatment records dated since January 2012 to include records from the VAMC in Temple and any other appropriate facility.

If either the VA or private records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e) (2016).

2.  Schedule the Veteran for an appropriate VA examination(s) to determine the nature and etiology of the claimed bilateral shin splints, plantar fasciitis, right arm strain, left thumb injury, tinea pedis, and migraine headaches.  The claims file, and a copy of this Remand, must be reviewed by the examiner.  All appropriate diagnostic testing must be conducted.

a)  The examiner is to identify all disabilities related to the bilateral shin splints, plantar fasciitis, right arm strain, left thumb injury, tinea pedis, and migraine headaches found present on examination or within the claims file since the claim was filed.

b) For each diagnosed disability, the examiner is to state whether it is at least as likely as not such disability had onset in service, or is otherwise related to service.  For any arthritis that is diagnosed in the bilateral shins, right arm or left thumb- the examiner should state whether it initially manifested within one year of service discharge.  

The examiner is advised that service treatment records reflect complaints and/or diagnose of these disabilities.  See for ex: September 1999 (for diagnosis of plantar fasciitis and report of right foot pain, crepitus, pain upon impact and stretched arch); October 2000 and November 2000 (for diagnosis of right bicep strain and complaints of intermittent right arm pain which travels up to the shoulder blade); November 2001 (for left hand injury with diagnosis of resolving thumb contusion); April 1998 and October 1998 (for diagnosis of stress reaction related to shin splints in both legs); and August 1996 (for diagnosis of tinea pedis).  

The examiner must provide a rationale for all of the requested opinions.  In doing so, the examiner should consider the Veteran's credible report of continued headache/migraine symptoms since service.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she should so indicate and explain why an opinion cannot be rendered.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed bilateral hearing loss disability.  The claims file must be reviewed by the examiner.  All appropriate diagnostic testing must be conducted.

If the examiner determines that the Veteran has a current hearing loss disability, then state whether it is at least as likely as not that such disability had onset in service; is otherwise related to service; or manifested within one year of service discharge.  

The examiner must provide a rationale for the requested opinion.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she should so indicate and explain why an opinion cannot be rendered.

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of her hallux valgus, residuals of bunionectomy.  The claims file must be reviewed by the examiner.  All appropriate diagnostic testing must be conducted.

a) The examiner should indicate whether the Veteran's right foot hallux valgus is equivalent to amputation of the great toe; or, if she has undergone an operation which resulted in resection of the metatarsal head.

The right foot should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with the range of the opposite undamaged joint.  These findings are required by VA regulations as interpreted by courts.  If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary or is not medically appropriate in this case, he or she should clearly explain why that is so.

b) The examiner must also comment on the functional impairment caused by the Veteran's right foot disability.  

Specifically, the examiner should indicate whether there would be additional functional impairment on repeated use over time or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range-of-motion loss, if possible.  

If the Veteran indicates that she is not currently experiencing a flare-up at the time of the examination, the examiner should still estimate any additional functional loss during flare-ups or on repeated use, based on the Veteran's description of her flares' severity, frequency, duration, and/or functional loss manifestations.  If it is not feasible to determine the extent to which the Veteran experiences additional functional loss on repeated use over time or during flare-ups, without resorting to speculation, the examiner must provide an explanation for why this is so.

The examiner is further advised that the inability to provide an opinion without resorting to speculation must be based the limitation of knowledge in the medical community at large and not a limitation - whether based on lack of expertise, insufficient information, or unprocured testing - of the individual examiner.  

A fully articulated medical rationale for all opinions expressed must be set forth in the examination report. 

5.  After undertake any other development deemed necessary, including additional VA examinations, readjudicate the claims.  If any of the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

